Citation Nr: 1445914	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-20 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a left shoulder injury.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Snabb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from October 1971 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was previously before the Board in February 2013.  The Board remanded the matter, in part, to obtain a VA examination and opinion as to the nature and etiology of the Veteran's left shoulder disability.  The case was returned to the Board for appellate consideration. 

For the reasons discussed below, the Board finds that there has not been substantial compliance with the February 2013 Remand directive to obtain a VA examination.  An additional remand is required to comply with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board has reviewed the Veteran's physical claims file, as well as the electronic files on the "Virtual VA" system and Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  
    

REMAND

In February 2013, the Board remanded the issue on appeal in order to obtain the complete service personnel file; to obtain records pertaining to alleged treatment for the left shoulder received at the Bamberg Base dispensary in 1972; to ask the Veteran to identify any post-service treatment records relevant to the appeal, to include the treatment he received "a couple months prior" to June 1974 (when he apparently suffered his first post-service left shoulder dislocation) and, thereafter, to obtain the identified treatment records; and to ascertain whether the Veteran's Social Security Administration (SSA) benefits were age/retirement or disability-related and, if the Veteran received disability benefits, to obtain the SSA records.  The Board directed the RO to, thereafter, provide a VA examination and opinion as to the nature and etiology of the Veteran's left shoulder disability.  The Board directed that the issue be readjudicated after the ordered development had been completed.

Pursuant to the Board's remand order, the RO obtained the Veteran's complete service personnel file.  The Board  also attempted to obtain the records pertaining to alleged treatment for the left shoulder received at the Bamberg Base dispensary in 1972.  After the RO made several attempts to obtain these records, a December 2013 letter advised the Veteran that the Bamberg Base service treatment records were unavailable for review and the claim would be decided without such review unless the Veteran provided copies of the records or any relevant documents in his possession.  In response, the Veteran sent copies of the Bamberg Base service treatment records in his possession.  

After the Veteran provided the necessary authorization and consent for release of records, the RO attempted to obtain post-service treatment records from the VA medical center (VAMC) the Veteran identified as providing the treatment he received "a couple months prior" to June 1974.  After the RO made several attempts to obtain the identified VAMC records, the RO made a Formal Finding on the Unavailability of VA Treatment Records in August 2013 for the period of January 1, 1974 to January 24, 1984.  A July 2013 letter advised the Veteran that the VA treatment records were unavailable for review and the claim would be decided without such review unless the Veteran provided copies of the VA treatment records or any relevant documents in his possession.  In a September 2013 phone call, the Veteran stated that he had the medical evidence from the VAMC and would be submitting the information; however, this evidence has not been submitted.  

Also, after the Veteran provided the necessary authorization and consent for release of records, the RO attempted to obtain post-service treatment records from two private treatment providers.  The RO made several attempts to obtain records from the two private treatment providers, but never received a response from one provider, and was notified by the other provider that the Veteran's records had been destroyed due to their age.  An April 2013 letter advised the Veteran that the private treatment records were unavailable for review and the claim would be decided without such review unless the Veteran provided copies of the treatment records or any relevant documents in his possession.  

The RO also ascertained, from the Veteran's February 2013 written statement and July 2013 statement by phone, that the Veteran's SSA benefits were age/retirement related, and not disability-related.  The RO still made several attempts to obtain the Veteran's SSA records, and a July 2013 letter advised the Veteran that the SSA records were unavailable for review and the claim would be decided without such review unless the Veteran provided copies of the SSA records or any relevant documents in his possession.  After receiving a July 2013 notification from the SSA National Records Center that the Veteran's SSA records had been destroyed, the RO made a December 2013 Formal Finding on the Unavailability of Social Security Records.

The RO obtained a December 2013 VA medical opinion on the nature and etiology of the Veteran's left shoulder disability, but has not provided a VA medical examination, as directed in the February 2013 remand.  The Board also notes that the December 2013 reviewing examiner stated that it would be mere speculation to assume the extent of the present shoulder condition without a current shoulder examination.  As such, the December 2013 VA medical opinion does not contain a current diagnosis of the Veteran's left shoulder disability.  Where the RO does not comply with a remand by the Board, the Board errs as a matter of law when it fails to ensure compliance.  In consideration of the foregoing, the Board must again remand this matter.  See Stegall, 11 Vet. App. 268.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination in order to assist in determining the nature and etiology of the left shoulder disability.  The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The examiner should confirm review of the record in the examination report. 

An interview of the Veteran regarding his history, a physical examination, and all tests and studies required to respond to the following questions should be performed. 

Based on review of the appropriate records, the examiner should offer opinions on the following questions: 

(a)  Please identify (by medical diagnosis) each current left shoulder disability.

(b)  For each diagnosed left shoulder disability, is it as likely as not that the left shoulder disability is related to the Veteran's service, to include any injuries incurred therein?  Please consider the Veteran's history of three dislocations of the left shoulder, as noted in the June 1974 evaluation of the left shoulder (one dislocation in high school, one during service, and one soon after service discharge).

Please explain the basis for all opinions.

The term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as to find against causation or aggravation.

2.  Thereafter, readjudicate on the merits the issue of service connection for left shoulder disability.  If the benefits sought remain denied, the Veteran and the representative should be furnished a Supplemental Statement of the Case, and should be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. §§  3.158, 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



